                                           Case 5:20-cv-00976-VKD Document 25 Filed 03/22/21 Page 1 of 12




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8       TRUC NGUYEN, et al.,                             Case No. 20-cv-00976-VKD
                                                        Plaintiffs,
                                   9
                                                                                            ORDER GRANTING DEFENDANTS'
                                                 v.                                         MOTION FOR SUMMARY
                                  10
                                                                                            JUDGMENT
                                  11       ALEJANDRO MAYORKAS, et al.1,
                                                                                            Re: Dkt. No. 15
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Plaintiff Truc Nguyen is a United States citizen who filed, but subsequently withdrew, a

                                  15   Form I-130 petition to have plaintiff Tuan Vo, a citizen of Vietnam, classified as her spouse. She

                                  16   later attempted (unsuccessfully) to retract the withdrawal. In view of the withdrawal, Mr. Vo’s

                                  17   then-pending I-485 application for lawful permanent resident status was denied. Claiming that

                                  18   Ms. Nguyen’s withdrawal of the I-130 petition was coerced by an immigration officer and made

                                  19   under duress, plaintiffs filed this action challenging a decision by the U.S. Citizenship and

                                  20   Immigration Service (“USCIS”) in which USCIS acknowledged Ms. Nguyen’s withdrawal of her

                                  21   I-130 petition and stated that such withdrawals cannot be retracted.

                                  22           Defendants move for summary judgment. Plaintiffs oppose the motion. Upon

                                  23

                                  24   1
                                         Pursuant to Rule 25(d), the following office holders are automatically substituted in place of
                                  25   certain defendants named at the outset of this action: Alejandro Mayorkas is substituted for Chad
                                       Wolf as of February 2, 2021; Merrick Garland is substituted for William Barr as of March 11,
                                  26   2021; Tracy Renaud is substituted for Kenneth Cuccinelli as of January 20, 2021. See
                                       https://www.dhs.gov/person/alejandro-mayorkas (last accessed Mar. 22, 2021);
                                  27   https://www.justice.gov/ag/staff-profile/meet-attorney-general (last visited Mar. 22, 2021);
                                       https://www.uscis.gov/about-us/organization/leadership/tracy-renaud-senior-official-performing-
                                  28   the-duties-of-the-director-us-citizenship-and-immigration (last visited Mar. 22, 2021).
                                            Case 5:20-cv-00976-VKD Document 25 Filed 03/22/21 Page 2 of 12




                                   1   consideration of the moving and responding papers, as well as the arguments presented at oral

                                   2   argument, the Court grants defendants’ motion for summary judgment.2

                                   3   I.       BACKGROUND
                                   4            A U.S. citizen may file a Form I-130 petition to establish the existence of a relationship to

                                   5   certain non-citizen relatives, such as a spouse, who wish to immigrate to the United States. See 8

                                   6   U.S.C. § 1154(a)(1)(A)(i). USCIS investigates the matters presented in the I-130 petition. See id.

                                   7   § 1154(b); see also 8 C.F.R. § 204.2. If the I-130 petition is approved, the non-citizen relative

                                   8   receives a visa once one becomes available and may seek lawful permanent residence by filing a

                                   9   Form I-485 application, also known as a “green card.” To be eligible for adjustment of

                                  10   immigration status based on a family relationship to a U.S. citizen, an I-485 applicant must have

                                  11   an approved I-130 petition on file. See 8 U.S.C. §§ 1154(a)(1)(A)(i), (b), 1255(a); 8 C.F.R.

                                  12   §§ 204.1, 204.2.
Northern District of California
 United States District Court




                                  13            An I-130 petitioner may withdraw the petition at any time, but a withdrawal cannot be

                                  14   retracted or appealed. See 8 C.F.R. §§ 103.2(b)(6), (15). If the petitioner later files a new I-130

                                  15   petition on behalf of the same non-citizen beneficiary, “[w]ithdrawal or denial due to

                                  16   abandonment shall not itself affect the new proceeding; but the facts and circumstances

                                  17   surrounding the prior benefit request shall otherwise be material to the new benefit request.” Id.

                                  18   § 103.2(b)(15).

                                  19            Ms. Nguyen and Mr. Vo were married on October 6, 2016. Dkt. No. 8 ¶¶ 1, 46; AR3 44,

                                  20   46. On November 1, 2016, Ms. Nguyen filed with USCIS an I-130 petition, seeking to have Mr.

                                  21   Vo classified as her spouse, see 8 U.S.C. § 1154, and Mr. Vo concurrently filed a Form I-485

                                  22   application, seeking to adjust his immigration status to a lawful permanent resident based on his

                                  23   marriage to Ms. Nguyen, see 8 U.S.C. § 1255. Dkt. No. 8 ¶¶ 3, 46; AR 349-50, 450-55.

                                  24            On April 18, 2017, an immigration officer conducted an initial interview with plaintiffs

                                  25   concerning their pending applications. Dkt. No. 8 ¶ 3. USCIS then provided a notice to plaintiffs

                                  26
                                       2
                                  27    All parties have expressly consented that all proceedings in this matter may be heard and finally
                                       adjudicated by a magistrate judge. 28 U.S.C. § 636(c); Fed. R. Civ. P. 73; Dkt. Nos. 7, 12.
                                  28   3
                                           “AR” refers to the administrative record lodged with the Court. Dkt. No. 16.
                                                                                          2
                                          Case 5:20-cv-00976-VKD Document 25 Filed 03/22/21 Page 3 of 12




                                   1   advising that their case was being held for review. AR 529. A USCIS interoffice memorandum

                                   2   noted the need for a further interview based on factors including “[f]inancial status of petitioner

                                   3   (under or unemployed)”; “[l]ittle interaction between petitioner [Ms. Nguyen] and beneficiary

                                   4   [Mr. Vo]”; “[l]ack of joint documents (non I-130 Form types)”; “[b]eneficiary or petitioner was

                                   5   very nervous/over-excited during interview”; “[m]arriage and divorce history not typical”; “[l]ack

                                   6   of family involvement in marriage”; “[p]ictures look staged or otherwise not credible”; “[r]apid

                                   7   sequence of events”; and “[o]ther: [a]dditional misrep/fraud flags.” AR 526. Additional notes

                                   8   indicate that Mr. Vo was under investigation for possible criminal activity in Vietnam, and that he

                                   9   had previously been married twice, with his most recent marriage ending on September 26, 2016,

                                  10   and his marriage to Ms. Nguyen occurring less than two weeks later. AR 527.

                                  11          On April 10, 2018, plaintiffs appeared for a second interview, which was videotaped. AR

                                  12   524-25, 536. Plaintiffs were separately interviewed under oath. During Ms. Nguyen’s interview,
Northern District of California
 United States District Court




                                  13   after asking some questions about her marriage to Mr. Vo, the interviewing officer gave Ms.

                                  14   Nguyen a document identifying the consequences of lying. After reviewing the document, Ms.

                                  15   Nguyen told the officer that she had agreed to marry Mr. Vo to help him with a green card; that

                                  16   Mr. Vo had offered to pay $30,000 to marry him; and that she did not live with Mr. Vo and did not

                                  17   know where he lived. AR 518-519, 536. Ms. Nguyen further confirmed that she voluntarily

                                  18   provided the information given during her interview. AR 519, 536. The officer presented Ms.

                                  19   Nguyen with a form withdrawing her I-130 petition, which the officer told Ms. Nguyen she could

                                  20   decide to sign or not. AR 536. Ms. Nguyen reviewed the withdrawal form and signed it. Id. In

                                  21   relevant part, the withdrawal form states:

                                  22                  I now wish this Alien Relative Petition, Form I-130, be withdrawn
                                                      and waive any right to appeal I may have in this matter.
                                  23
                                                      REASON FOR WITHDRAWING Alien Relative Petition, Form I-
                                  24                  130: I did it to help [Mr. Vo] stay here and get the green card.
                                  25   AR 517. After signing the withdrawal form, Ms. Nguyen told the officer that Mr. Vo had driven

                                  26   them both to the interview that day, and she asked for the officer’s help in arranging for a taxi to

                                  27   take her home separately. The officer did so, and Ms. Nguyen left. AR 536.

                                  28          Two weeks later, on April 24, 2018 counsel appeared for plaintiffs and advised USCIS in a
                                                                                         3
                                          Case 5:20-cv-00976-VKD Document 25 Filed 03/22/21 Page 4 of 12




                                   1   letter that Ms. Nguyen “would like to promptly recant her statements whether it was oral or

                                   2   written made during the April 10, 2018 interview as it was made under duress and not under her

                                   3   free will.” AR 22. In particular, the letter stated that Ms. Nguyen “asserted that her marriage is

                                   4   bona fide and any reference or admission regarding shame [sic] marriage or money exchange for

                                   5   green card were made under duress and undue influence.” Id. The letter requested that USCIS

                                   6   “continue to adjudicate [Ms. Nguyen’s] I-130 for the benefit of her husband.” Id.

                                   7          To that end, the letter appended several documents, including a declaration from Ms.

                                   8   Nguyen “retract[ing] [her] statements made during [Mr. Vo’s] adjustment of status interview on

                                   9   April 10, 2018.” AR 25. Ms. Nguyen further stated that at the time of the April 10, 2018

                                  10   interview, she was “undergoing a lot of stress due to work and home life” and felt that the

                                  11   immigration officer had used coercive tactics during the interview designed to confuse Ms.

                                  12   Nguyen into withdrawing her I-130 petition. AR 22-23, 25-28. The letter also included
Northern District of California
 United States District Court




                                  13   declarations from Ms. Nguyen’s family and a friend, describing Ms. Nguyen as someone who is

                                  14   “sensitive emotionally” and “has a temper,” while Mr. Vo is “always calm” and treats Ms. Nguyen

                                  15   well. AR 31, 35, 38. On June 20, 2018, plaintiffs’ counsel submitted to USCIS a treatment

                                  16   summary from Diane Ngoc Nguyen, LMFT, Ms. Nguyen’s therapist, who stated that she began

                                  17   treating Ms. .Nguyen on April 23, 2018 and noted Ms. Nguyen’s distressed mental state during the

                                  18   April 10, 2018 interview. AR 14-17.

                                  19          On February 7, 2020, plaintiffs filed the present lawsuit, claiming undue delay in the

                                  20   adjudication of Ms. Nguyen’s I-130 petition and Mr. Vo’s I-485 application. Dkt. No. 1.

                                  21          On April 2, 2020, USCIS issued its decision acknowledging Ms. Nguyen’s withdrawal of

                                  22   her I-130 petition. AR 1-2. With respect to Ms. Nguyen’s claims of coercion and duress, the

                                  23   decision noted that upon review of the record, USCIS concluded that Ms. Nguyen’s allegations

                                  24   were not supported:

                                  25                  On April 25, 2018, you submitted a declaration to recant your
                                                      testimony and to retract your withdrawal. You claimed that your
                                  26                  April 10, 2018 testimony and withdrawal were made under duress
                                                      and that you were suffering from mental health issues that day.
                                  27                  While the allegation of duress is severe, a review of the audio-visual
                                                      recording of your interview did not show that you were under duress
                                  28                  or that the officer coerced you. You provided your testimony
                                                                                         4
                                            Case 5:20-cv-00976-VKD Document 25 Filed 03/22/21 Page 5 of 12



                                                       unprompted and voluntarily, were given an opportunity to review
                                   1                   your testimony prior to signing your sworn statement, you did not
                                                       make any objections to your provided testimony at any point during
                                   2                   the interview despite ample opportunity, and the officer also
                                                       provided you an opportunity to add to your statement, to which you
                                   3                   declined. Your allegation of duress is not supported by the record.
                                   4   AR 1. As for Ms. Nguyen’s claims of emotional distress, USCIS considered, but ultimately

                                   5   discounted, her therapist’s note, stating that “the treatment summary was otherwise silent as to the

                                   6   quality of your testimony and your ability to provide testimony on April 10, 2018, and is therefore

                                   7   of limited weight. You have not shown that your testimony on April 10, 2018 is unreliable.” AR

                                   8   2.

                                   9           Accordingly, USCIS acknowledged Ms. Nguyen’s withdrawal of her I-130 petition,

                                  10   effective as of April 2, 2020, stating that “[a] withdrawal may not be retracted, appealed, or

                                  11   motioned. Title 8, Code of Federal Regulations (8 CFR) 103.2(b)(6) and 8 CFR 103.2(b)(15).

                                  12   This withdrawal terminates any further action on this petition.” Id. USCIS noted, however, that
Northern District of California
 United States District Court




                                  13   “[t]his decision does not prevent you from filing any petition or application in the future.” Id.

                                  14           On April 2, 2020 USCIS also issued a decision denying Mr. Vo’s I-485 application, stating

                                  15   in relevant part:

                                  16                   USCIS records establish that on April 10, 2018, the petitioner
                                                       withdrew the visa petition filed on your behalf. You have provided
                                  17                   no evidence to indicate you are immediately entitled to an immigrant
                                                       visa on any other basis. Therefore, you are not qualified to adjust
                                  18                   status, and USCIS denies your Form 1-485. See INA 245(a)(3).
                                  19   AR 445.

                                  20           Plaintiffs then filed the operative amended complaint in this Court, alleging that Ms.

                                  21   Nguyen’s April 10, 2018 withdrawal of her I-130 petition was involuntary and made under duress.

                                  22   Dkt. No. 8. Pursuant to 28 U.S.C. § 1331 and the Administrative Procedure Act (“APA”), 5

                                  23   U.S.C. § 701, et seq., Ms. Nguyen and Mr. Vo seek judicial review of USCIS’s decision

                                  24   acknowledging the withdrawal of the I-130 petition. The amended complaint asserts three claims

                                  25   for relief, contending that USCIS’s decision acknowledging Ms. Nguyen’s withdrawal of her I-

                                  26   130 petition (1) is arbitrary, capricious and not supported by substantial evidence; (2) violates

                                  27   Fifth Amendment procedural due process rights; and (3) constitutes an unlawful agency action.

                                  28   Dkt. No. 8 ¶¶ 69-101. In addition to their attorney’s fees and costs and a judicial declaration that
                                                                                         5
                                             Case 5:20-cv-00976-VKD Document 25 Filed 03/22/21 Page 6 of 12




                                   1   USCIS’s decision acknowledging Ms. Nguyen’s withdrawal of her I-130 petition is arbitrary and

                                   2   capricious, plaintiffs seek an order compelling defendants to “rescind the I-130 and I-485

                                   3   decisions against [Ms. Nguyen] and [Mr. Vo]” and “re-adjudicate [Ms. Nguyen]’s I-130 petition

                                   4   and [Mr. Vo]’s I-485 application” within 30 days from the date of the Court’s order. Id. at 21-22.

                                   5            Defendants now move for summary judgment on all claims for relief. For the reasons

                                   6   discussed below, the Court grants defendants’ motion.

                                   7   II.      LEGAL STANDARD
                                   8            The APA allows for judicial review of an agency action and provides that the reviewing

                                   9   court shall “hold unlawful and set aside agency action, findings, and conclusions found to be . . .

                                  10   arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law . . ..”

                                  11   5 U.S.C. § 706(2)(A). While the reviewing court “must conduct a searching and careful inquiry

                                  12   into the facts,” the standard of review “is a narrow one,” and “a court is not empowered by section
Northern District of California
 United States District Court




                                  13   706(2)(A) to substitute its judgment for that of the agency.” Nw. Motorcycle Ass’n v. U.S. Dep’t

                                  14   of Agriculture, 18 F.3d 1468, 1471 (9th Cir. 1994) (citing Motor Vehicles Mfrs. Ass’n v. State

                                  15   Farm Mutual Ins. Co., 463 U.S. 29, 43 (1983)).

                                  16            In reviewing an agency’s decision, a court considers whether there was a clear error of

                                  17   judgment and whether the decision was based on relevant factors. Nw. Motorcycle Ass’n, 18 F.3d

                                  18   at 1471. “In order for an agency decision to be upheld under the arbitrary and capricious standard,

                                  19   a court must find that evidence before the agency provided a rational and ample basis for its

                                  20   decision.” Id. All that is required is a rational connection between the facts found and the

                                  21   conclusions made by the agency. Friends of Santa Clara River v. U.S. Army Corps of Engineers,

                                  22   887 F.3d 906, 920 (9th Cir. 2018). Accordingly, an agency’s decision will not be vacated unless

                                  23   the agency relied on factors Congress did not intend for the agency to consider, entirely failed to

                                  24   consider an important aspect of the problem, offered an explanation for its decision that is counter

                                  25   to the evidence presented, or provided an explanation that is so implausible that it cannot be

                                  26   ascribed to a difference in viewpoints or as the product of the agency’s expertise. Id. at 921.

                                  27            Although courts routinely resolve APA challenges to an agency’s administrative decision

                                  28   by summary judgment, courts do not follow the traditional analysis to determine whether a
                                                                                          6
                                          Case 5:20-cv-00976-VKD Document 25 Filed 03/22/21 Page 7 of 12




                                   1   genuine issue of material fact exists, because “there are no disputed facts that the district court

                                   2   must resolve.” Occidental Eng’g Co. v. I.N.S., 753 F.2d 766, 769 (9th Cir. 1985). Rather, “the

                                   3   function of the district court is to determine whether or not as a matter of law the evidence in the

                                   4   administrative record permitted the agency to make the decision it did.” Id. The court’s review is

                                   5   limited to the administrative record, to which both sides have stipulated. Nw. Motorcycle Ass’n,

                                   6   18 F.3d at 1472.

                                   7   III.      DISCUSSION
                                   8             On the present motion for summary judgment, the success of plaintiffs’ claims turn on the

                                   9   resolution of three disputed issues: (1) whether USCIS failed to consider evidence of Ms.

                                  10   Nguyen’s mental state at the time of the April 10, 2018 interview; (2) whether USCIS should have

                                  11   deemed Ms. Nguyen’s I-130 petition to be abandoned, rather than withdrawn; and (3) whether

                                  12   USCIS violated plaintiffs’ due process rights.
Northern District of California
 United States District Court




                                  13             A.     Whether USCIS Failed to Consider Evidence re Ms. Nguyen’s Mental State
                                  14             Plaintiffs argue that USCIS’s decision acknowledging Ms. Nguyen’s withdrawal of her I-

                                  15   130 petition is arbitrary and capricious because the agency failed to consider Ms. Nguyen’s

                                  16   evidence pertaining to her mental state at the time of the April 10, 2018 interview. Specifically, as

                                  17   argued in their papers, plaintiffs claim that USCIS failed to consider Ms. Nguyen’s therapy

                                  18   treatment summary and “take into account the effects” of Ms. Nguyen’s claimed mental health

                                  19   issues during that second interview. Dkt. No. 21 at 5. At oral argument, plaintiffs acknowledged

                                  20   that the agency did in fact consider the treatment summary, but they maintain that USCIS failed to

                                  21   provide a rational basis for discounting the significance of the treatment summary with respect to

                                  22   the reliability of Ms. Nguyen’s statements during the April 10, 2018 interview. Here, Ms. Nguyen

                                  23   argues that her therapist is not qualified to provide a legal opinion regarding the reliability of Ms.

                                  24   Nguyen’s April 10, 2018 statements, and that USCIS cannot discount her treatment summary on

                                  25   the ground that she offered no such opinion. Additionally, at the motion hearing, plaintiffs argued

                                  26   that USCIS failed to properly consider Ms. Nguyen’s own declaration in support of her request to

                                  27   retract the withdrawal of her I-130 petition, as well as the declarations of her family members and

                                  28   friend.
                                                                                          7
                                         Case 5:20-cv-00976-VKD Document 25 Filed 03/22/21 Page 8 of 12




                                   1          As discussed above, USCIS’s decision specifically discusses Ms. Nguyen’s treatment

                                   2   summary, including the therapist’s statement that Ms. Nguyen “had a trauma-triggering

                                   3   experience” during the April 10, 2018 interview that made her feel “helpless and hopeless.” AR 2;

                                   4   see also AR 16. In addition to noting that the treatment summary indicates Ms. Nguyen began

                                   5   therapy only after the April 10, 2018 interview and withdrawal of her I-130 petition, USCIS

                                   6   determined that the summary was entitled to little weight because it does not comment on the

                                   7   quality of Ms. Nguyen’s testimony given during the April 10, 2018 interview or her ability to

                                   8   provide testimony on that day. AR 2. That is a rational explanation supported by the record.

                                   9   Indeed, while the treatment summary states that Ms. Nguyen was experiencing certain mental

                                  10   health issues on the day of the second interview, Ms. Nguyen’s therapist does not draw any

                                  11   connection between those mental health issues and what transpired at the interview, including

                                  12   what Ms. Nguyen said, how she behaved, or how she perceived or interacted with the interviewing
Northern District of California
 United States District Court




                                  13   officer. Nor does she state that Ms. Nguyen’s mental condition at the time of the April 10, 2018

                                  14   interview would have undermined the voluntariness of her statements or her ability to understand

                                  15   the officer’s questions. See AR 16-17.

                                  16          USCIS’s decision also specifically discusses Ms. Nguyen’s declaration and allegations that

                                  17   her “April 10, 2018 testimony and withdrawal were made under duress” and that she was

                                  18   “suffering from mental health issues that day.” AR 1. The agency nonetheless found that her

                                  19   allegations of duress are not supported, explaining that USCIS reviewed the audio-visual

                                  20   recording of the April 10, 2018 interview and found no evidence of coercion. AR 2. Although

                                  21   Ms. Nguyen contends that there is no basis for USCIS to credit the recording of the interview over

                                  22   her subsequent declaration, the evidence before the agency provides a rational and ample basis for

                                  23   its determination. The audio-visual recording of the April 10, 2018 interview is a record of

                                  24   everything that occurred during the interview, including what Ms. Nguyen and the interviewing

                                  25   officer said and did, as well as Ms. Nguyen’s demeanor. In her subsequent declaration purporting

                                  26   to retract her interview statements, Ms. Nguyen says that the interviewing officer informed her

                                  27   that she could face civil and criminal penalties and asked “misleading” questions, such as “Was it

                                  28   an arranged marriage, did [yo]u do this to help him get a green card?”, “You married him to get
                                                                                        8
                                          Case 5:20-cv-00976-VKD Document 25 Filed 03/22/21 Page 9 of 12




                                   1   the green card?” and “How much has he given you?” AR 26-27. Ms. Nguyen further avers that

                                   2   through the officer’s “tone, mannerism, and how she conducted herself,” the officer “asserted her

                                   3   authority over me.” AR 27. She also argues that the video of the interview “is rife with examples

                                   4   of Ms. Nguyen’s state of mind.” Dkt. No. 21 at 6 n.1. However, she does not specify any such

                                   5   example, and none of her other assertions are tied to any particular part of the recorded interview.

                                   6   Indeed, plaintiffs do not identify any specific portion of the recorded interview that they contend

                                   7   demonstrate the coercion or duress Ms. Nguyen says she experienced. And when given an

                                   8   opportunity to do so at the motion hearing, plaintiffs simply referred the Court to Ms. Nguyen’s

                                   9   declaration. Having reviewed the entire record, including the recorded April 10, 2018 interview,

                                  10   the Court finds that the evidence provides a rational and ample basis for the agency’s

                                  11   determination that the recording of the interview is more reliable than Ms. Nguyen’s subsequent

                                  12   recantations and that the allegations of coercion and duress are not supported.
Northern District of California
 United States District Court




                                  13          As for the declarations of Ms. Nguyen’s family and friend (AR 31-42), USCIS’s decision

                                  14   does not specifically discuss them; and, at oral argument, plaintiffs argued the agency erred in

                                  15   failing to consider them because plaintiffs contend those declarations show that Ms. Nguyen and

                                  16   Mr. Vo married in good faith. As noted above, those declarations also state that Ms. Nguyen is

                                  17   emotional and has a temper. The declarations, however, do not bear on the issue of whether Ms.

                                  18   Nguyen’s April 10, 2018 testimony and withdrawal of her I-130 petition was coerced or was

                                  19   unreliable due to a mental health issue, which was the issue squarely before the agency.

                                  20          In sum, there is no indication that USCIS relied on factors which Congress has not

                                  21   intended it to consider, entirely failed to consider an important aspect of the problem, offered an

                                  22   explanation for its decision that runs counter to the evidence before the agency, or is so

                                  23   implausible that it could not be ascribed to a difference in view or the product of agency expertise.

                                  24   Defendants are entitled to summary judgment on this issue.

                                  25          B.      Whether USCIS Should Have Deemed Ms. Nguyen’s I-130 Petition
                                                      Abandoned, Rather than Withdrawn
                                  26
                                              Plaintiffs contend that USCIS should have deemed Ms. Nguyen’s I-130 petition to be
                                  27
                                       abandoned, rather than withdrawn, arguing that the failure to do so was an abuse of discretion.
                                  28
                                                                                         9
                                         Case 5:20-cv-00976-VKD Document 25 Filed 03/22/21 Page 10 of 12




                                   1   Defendants contend that the particular circumstances of this case do not support a finding of

                                   2   abandonment, which can occur, for example, when a petitioner fails to respond to a request for

                                   3   evidence. See generally 8 C.F.R. § 103.2(b)(13)(i) (“If the petitioner or applicant fails to respond

                                   4   to a request for evidence or to a notice of intent to deny by the required date, the benefit request

                                   5   may be summarily denied as abandoned, denied based on the record, or denied for both reasons. If

                                   6   other requested material necessary to the processing and approval of a case, such as photographs,

                                   7   are not submitted by the required date, the application may be summarily denied as abandoned.”).

                                   8          Plaintiffs do not refute that argument, but nonetheless maintain that a finding that Ms.

                                   9   Nguyen abandoned her I-130 petition is preferable to withdrawal—and, in their view, a “more

                                  10   rational action”—because such a finding would have enabled Ms. Nguyen to reopen her petition,

                                  11   rather than file a new one. See Dkt. No. 21 at 6; see also 8 C.F.R. §§ 103.2(b)(15), 103.5. At the

                                  12   motion hearing, plaintiffs seemed to argue that they should not be made to bear the heavier burden
Northern District of California
 United States District Court




                                  13   that must be met on the filing of a new I-130 petition following a withdrawal. While a prior

                                  14   admission of marriage fraud made in conjunction with a withdrawal of an earlier I-130 petition

                                  15   can be overcome by new evidence, “the petitioner bears a heavy burden to establish the bona fides

                                  16   of the relationship.” Matter of Laureano, 19 I & N. Dec. 1, at *3-4 (1983) (affirming denial of I-

                                  17   130 petition after an earlier petition was withdrawn and petitioner admitted that the earlier petition

                                  18   was based on a fraudulent marriage). But while plaintiffs might prefer a finding of abandonment

                                  19   rather than withdrawal, they have cited no authority for the proposition that USCIS was required

                                  20   to deem Ms. Nguyen’s I-130 petition abandoned, rather than as withdrawn. Defendants are

                                  21   entitled to summary judgment on this issue.

                                  22          C.      Whether USCIS Violated Plaintiffs’ Due Process Rights
                                  23          Third and finally, the parties dispute whether USCIS violated plaintiffs’ Fifth Amendment

                                  24   due process rights because the agency’s decision did not issue until nearly two years after Ms.

                                  25   Nguyen attempted to retract the withdrawal of her I-130 petition. Plaintiffs contend that their

                                  26   constitutional due process claim is governed by Mathews v. Eldridge, 424 U.S. 319 (1976). In

                                  27   Mathews, the Supreme Court explained that due process “is flexible and calls for such procedural

                                  28   protections as the particular situation demands.” Id. at 334 (citation omitted). Thus, the
                                                                                         10
                                         Case 5:20-cv-00976-VKD Document 25 Filed 03/22/21 Page 11 of 12




                                   1   “identification of the specific dictates of due process generally requires” courts to consider three

                                   2   factors:

                                   3                     First, the private interest that will be affected by the official action;
                                                         second, the risk of an erroneous deprivation of such interest through
                                   4                     the procedures used, and the probable value, if any, of additional or
                                                         substitute procedural safeguards; and finally, the Government's
                                   5                     interest, including the function involved and the fiscal and
                                                         administrative burdens that the additional or substitute procedural
                                   6                     requirement would entail.
                                   7   Id. at 335.

                                   8              The Court finds that the second factor is dipositive because plaintiffs have pointed to

                                   9   nothing in the administrative record or in the record of this case that suggests that additional

                                  10   procedural protections would have given rise to a different result. Plaintiffs reiterate that USCIS

                                  11   could have implemented additional or substitute procedural safeguards by finding that Ms.

                                  12   Nguyen abandoned, rather than withdrew, her I-130 petition. For the reasons discussed above, the
Northern District of California
 United States District Court




                                  13   Court finds no basis to conclude that USCIS should have treated Ms. Nguyen’s withdrawal of her

                                  14   I-130 petition as an abandonment. Plaintiffs also suggest that they were denied due process

                                  15   because at the time they filed their amended complaint in this litigation, they had not received a

                                  16   copy of the audio-visual recording of the April 10, 2018 interview. See, e.g., Dkt. No. 8 at ¶¶ 85-

                                  17   86. The docket indicates that plaintiffs were served with a copy of that recording in connection

                                  18   with the present summary judgment proceedings, and they have had ample opportunity to review

                                  19   it and present arguments about it. See Dkt. Nos. 16, 18. Moreover, Ms. Nguyen herself was

                                  20   present at the April 10, 2018 interview, and plaintiffs were not hindered in their efforts to retract

                                  21   the statements she made on that day, as demonstrated by the letters and documents they

                                  22   subsequently submitted to USCIS. Thus, plaintiffs’ reliance on Zerezghi v. U.S. Citizenship &

                                  23   Immigration Servs., 955 F.3d 802 (9th Cir. 2020), in which the agency relied on information that

                                  24   was not disclosed or identified to the plaintiffs at all, is misplaced. Noting that people have a

                                  25   general interest in moving on with their lives, plaintiffs say that while USCIS’s decision was

                                  26   pending they had come to believe that the agency accepted Ms. Nguyen’s retraction of her

                                  27   withdrawal. Plaintiffs have not, however, identified any prejudice they suffered as a result of

                                  28   anything that happened between April 2018 when the second interview, withdrawal and attempted
                                                                                            11
                                           Case 5:20-cv-00976-VKD Document 25 Filed 03/22/21 Page 12 of 12




                                   1   retraction occurred and April 2020 when USCIS issued its decision. Here, they rely primarily on

                                   2   Niu v. United States, 821 F. Supp. 2d 1164 (C.D. Cal. 2011) in which the court determined that

                                   3   USCIS abused its discretion in denying the plaintiff’s I-485 application where the plaintiff

                                   4   “diligently pursued his immigration options and would have maintained lawful status throughout,

                                   5   but for the three years of delay by USCIS.” Id. at 1169. Plaintiffs have pointed to no such facts

                                   6   here.4 Nor have they presented evidence of options that might have been pursued, but which

                                   7   purportedly are no longer available to them, had USCIS acknowledged Ms. Nguyen’s withdrawal

                                   8   earlier.5 Defendants are entitled to summary judgment on this issue.

                                   9   IV.     CONCLUSION
                                  10           Based on the foregoing, defendants’ motion for summary judgment is granted. The Clerk

                                  11   shall enter judgment accordingly and close this file.

                                  12           IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: March 22, 2021

                                  14

                                  15
                                                                                                     VIRGINIA K. DEMARCHI
                                  16                                                                 United States Magistrate Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25
                                       4
                                        Indeed, the record indicates that Mr. Vo’s prior visa status expired in January 2017, a few
                                       months after he submitted his I-485 application. AR 450.
                                  26   5
                                        For the first time at the motion hearing, plaintiffs’ counsel vaguely referred to other options that
                                  27   plaintiffs might have pursued, including a process in which a beneficiary could return to a third
                                       country and have a petitioner file a petition on his behalf. No such argument was made in
                                  28   plaintiffs’ papers, and plaintiffs’ vague references to other unidentified procedures they may have
                                       pursued are insufficient to demonstrate any prejudice.
                                                                                         12
